DETAILED ACTION
The application is a continuation of Application No. 14/312,591 (U.S. Patent 10,228,829), filed on 06/23/2014, which claims priority to provisional application no. 61/840,939, filed on 06/28/2013. 

The preliminary Amendment filed on 07/12/2019 has been entered.  The Preliminary Amendment cancels claims 1-27 and adds new claims 28-47.  Claims 28-47 as amended are pending in the application. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,228,829 (hereinafter “Patent”), and further . Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the instant application is found in the scope of the limitations of the claims in the Patent in view of Chow.  Please see a comparison of independent claim 28 as an example.

Instant application (16/257,335)
U.S. Patent (10,228,829)
28.  An apparatus comprising at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:

     present, by the at least one processor and on a display device of the apparatus, an interactive feedback overlay that is configured to provide personalized feedback in response to detecting a first user indication confirming a selection of a promotion category;

 
     determine, by the at least one processor, a plurality of content generators based at least in part on the promotion category and characteristic metadata associated with the plurality of content generators; and

     present, one the display device, foundational content comprising the plurality of content generators, wherein the interactive feedback overlay is visually anchored in a predetermined portion of the display device, enabling navigation of the foundational content independent of the interactive feedback overlay.  



    



















































present, by a processor on a display device, foundational content, including presenting a plurality of foundational content packages, wherein each of the plurality of foundational content packages includes a preference icon that, in response to being selected, indicates a user’s preference for a foundational content package associated with the preference icon;

present, on the display device, an interactive feedback overlay that is configured to provide personalized feedback in response to detecting a first user indication confirming selection of at least one preference icon of at least one foundational content package, wherein providing personalized feedback includes providing a visual preference acknowledgement of the first user indication confirming selection of the at least one preference icon using the interactive feedback overlay;

present, on the display device, the interactive feedback overlay configured in an active configuration revealing one or more interactive icons in response to detecting a second user indication confirming selection of the interactive feedback overlay; and

enable navigation of the foundational content independent of the interactive feedback overlay such that interactive feedback overlay appears visually anchored in a predetermined portion of the display device during navigation of the foundational content, wherein enabling the navigation of the foundational content independent of the interactive feedback overlay includes:

     detecting an additional foundational content display request based on a third user indication confirming selection of the one or more interactive icons of the interactive feedback overlay;

     in response to detecting the additional foundational content display request, determining additional foundational content based on the first user indication confirming selection of the at least one preference icon of the at least one foundational content package, wherein the additional foundational content has characteristics metadata similar to characteristic metadata associated with the at least one foundational content package; and

     refreshing the foundational content to present, on the display device, the additional foundational content.


	As shown in the table above, the scope of all of the limitations of the Instant Application is found in limitations of the Patent, except where italicized.  Although the Patent does not explicitly state that the first user indication is an indication confirming selection of a promotion category, Chow teaches this feature.  Chow teaches an apparatus that presents an interactive feedback that is configured to provide personalized feedback similar to the Patent. In addition, .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 28-30, 35-37 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chow U.S. Publication 2009/0259535, and further in view of Taylor et al. U.S. Patent 9,342,490 (hereinafter “Taylor”).

Referring to claim 28, Chow teaches an apparatus comprising at least one processor (Chow: paragraph [0032] and Figure 9) and at least one memory including computer program code (Chow: paragraph [0033], [0037] and Figure 9), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	present, by the at least one processor and on a display device of the apparatus, an interactive feedback that is configured to provide personalized feedback in response to detecting a first user indication confirming a selection of a promotion category (the user selects a promotion category, such as one of the categories shown in 212 or 214 of Figure 2; when the user selects one of the coupons in the selected category, an interactive feedback 304 is displayed, as shown in Figure 3) (Chow: paragraphs [0024]-[0028]);
	determine, by the at least one processor, a plurality of content generators based at least in part on the promotion category and the characteristic metadata associated with the plurality of content generators (determine a plurality of coupons that fit under the selected category; for example, if the user selects the category of “Groceries” in Figure 2, a plurality of coupons that fit the characteristics associated with groceries are displayed) (Chow: paragraph [0024]); and
present, on the display device, foundational content comprising the plurality of content generators (displaying foundational content, such as the plurality of content generators, i.e. the coupons 230 and 240 shown in Figure 2) (Chow: paragraphs [0024]-[0028]), wherein the interactive feedback is visually anchored in a predetermined portion of the display device, enabling navigation of the foundational content independent of the interactive feedback overlay (the interactive feedback 204 is shown anchored to the top left corner of the display 
However, although Chow teaches an interactive feedback, Chow fails to explicitly teach that the feedback is an overlay.  Similar to Chow, Taylor also teaches displaying a feedback in response to user selection (in response to user selection of 104 in Figure 1B, a feedback 106 is displayed as shown in Figure 1C) (Taylor: column 2, lines 27-30 and column 3, line 59-column 4, line 11).  In addition, Taylor also teaches the feedback is an overlay that is anchored in a predetermined portion of the display device during independent navigation of the content (the overlay remains in one position; the user can scroll the display or navigate to a different content page while the overlay remains in that position) (Taylor: column 2, lines 30-33 and column 4, lines 20-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chow’s display of the interactive feedback in response to detecting a first user indication confirming a selection of a promotion category to include the anchoring of a feedback overlay to the display during navigation of the content underneath, as taught by Taylor.  The use of overlays is well-known to one of ordinary skill in the computer arts.  Modifying the feedback taught by Chow so that it is an overlay that is anchored to a portion the display, as taught by Taylor, would have yielded the predictable result of allowing important information to remain easily visible while the user navigates to different portions of the display.

Claim 35 teaches a machine-implemented method comprising similar limitations as those recited in claim 28.  Therefore, claim 35 is rejected similar to the rejection of claim 28. 

Claim 42 teaches a computer-program product, the computer program product comprising at least one non-transitory computer-readable storage medium having program code portions stored therein, the program code portions, which when executed by an apparatus, causes the apparatus to perform the functions as the limitations recited in claim 28.  Therefore, claim 42 is rejected similar to the rejection of claim 28. 

Referring to claims 29, 36 and 43, Chow, as modified by Taylor, teaches wherein the foundational content is disposed behind the interactive feedback overlay, wherein enabling navigation of the foundational content comprises enabling scrolling of the foundational content independent of the interactive feedback overlay (the overlay continues to be displayed even when the user scrolls the content underneath the overlay ) (Taylor: column 2, lines 11-13 and 30-35). 

Referring to claims 30, 37 and 44, Chow, as modified by Taylor, teaches wherein each of the plurality of content generators comprises a plurality of foundational content packages, wherein the plurality of foundational content packages comprise at least one common characteristic metadata (as shown in Figure 2, each of the plurality of foundational content generators “Kraft”, “Quaker Oats,” “Yoplait,” etc. each comprises a plurality of foundational content packages; for example, each displayed coupon includes a vendor name, graphical image and descriptive text; each of the vendor name, graphical image and descriptive text have . 


Claims 31-34, 38-41 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chow U.S. Publication 2009/0259535, and further in view of Taylor et al. U.S. Patent 9,342,490 (hereinafter “Taylor”), as applied to claims 28, 35 and 42 above, and further in view of Sherman U.S. Publication 2011/0047012.

Referring to claims 31, 38 and 45, the combination of Chow and Taylor teaches all of the limitations as applied to claims 28, 35 and 42 above.  However, although the combination of Chow and Taylor teaches that the at least one common characteristic metadata comprises location metadata (the coupons are stored in a coupon database) (Chow: paragraph [0028]), the combination of Chow and Taylor fails to explicitly teach that the metadata is associated with a user profile.  Similar to the combination of Chow and Taylor, Sherman teaches the display of a plurality of foundational content packages (Figure 10 shows the display of a list of coupons for a user) (Sherman: paragraphs 0060] and [0067]).  In addition, Sherman also teaches location metadata associated with a user profile (for example, all of the coupons have the common characteristic of being associated/stored with Slade Sherman’s user profile) (Sherman: paragraphs [0011], [0060], [0066]-[0068] and further shown in Figures 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of foundational content packages taught by the combination 

Referring to claims 32, 39 and 46, Chow, as modified by Taylor and Sherman, teaches wherein each of the plurality of foundational content packages comprises a disinterested icon (the user can indicate disinterest in a displayed coupon by selecting the displayed delete option) (Sherman: paragraph [0061]), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further:
detect, by the at least one processor, a second user indication confirming a selection of a first disinterested icon of a first foundational content package (user selecting the delete option) (Sherman: paragraph [0061] and Figure 8);
determine, by the at least one processor, characteristic metadata associated with the first foundational content package (coupon preferences are updated based on user preferences) (Sherman: paragraphs [0011], [0061], [0064], [0067]).; and
remove, by the at least one processor, the first foundational content package (the user has the option to “delete a coupon”) (Sherman: paragraph [0061]) and at least one second foundational content package from the plurality of content generators displayed on the display device, wherein the at least one second foundational content package comprises characteristic metadata similar to the characteristic metadata associated with the first foundational content 

Referring to claims 33, 40 and 47, Chow, as modified by Taylor and Sherman, teaches updating a user profile to include a disinterested indication of the first foundational content package and the at least one second foundational content package (coupon preferences are updated based on user selections; for example, since the coupons displayed to the user will match user set preferences, if the user sets preferences that do not include coupons similar to the disinterested icon, other coupons similar to the disinterested coupon will also not be displayed) (Sherman: paragraphs [0011], [0061], [0064], [0067]). 

Referring to claims 34, 41 and 48, Chow, as modified, by Taylor and Sherman, teaches subsequent to updating a user profile, prevent presenting, on the display device, at least one similar foundational content package that comprises characteristic metadata likening the at least one similar foundational content package to the first foundational content package (coupons are presented to the user based on user preference settings; for example, since the coupons displayed to the user will match user set preferences, if the user sets preferences that do not include coupons similar to the disinterested icon, those coupons will not be displayed) (Sherman: paragraphs [0011], [0061], [0064], [0067]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173